Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final Office action in response to Applicant’s arguments filed on 11/23/20. Currently, claims 1 and 3-11 remain. Claims 13-18 have been introduced as newly added claims. Claim 2 has been cancelled. Claim 12 has been withdrawn as being non-elected invention. Accordingly, claims 1, 3-11, and 13-18 are pending review in this Office action.     

Claim Rejections - 35 USC § 112
Previous claims rejections under 35 USC 112 (second and fourth paragraphs) have been withdrawn due to Applicant’s amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 17-18 recite “a plurality of devices”, however it is unclear if the underline limitation is referring to the at least one device as recited in claim 1 (see at least line 3) or some other devices. For purpose of examination, the Examiner will consider the former.  

Claim Objections
Previous claims objections have been withdrawn due to Applicant’s amendment.
Claims 1 and 4 objected to because of the following informalities:  
In claim 1 line 19, after “configured for” delete “the”
In claim 4 line 2, after “device” insert “further”

Specification
The substitute specification filed 11/23/20 has not been entered.

Drawings
Previous drawing objection has been withdrawn due to Applicant’s amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Yamada (US2015/0314389A1). At the outset, the Examiner would like to note that claims 1, 4, 7-11, and 13-14 are directed to a system capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the claimed system.
Regarding claim 1, Yamada teaches a system (three-dimensional additive manufacturing device (50)) (Figures 3-11) capable of being used for additive production of three-dimensional objects (P1) (Abstract), comprising: 
at least one device (see annotated drawing of Figure 3 below) capable of being configured for the additive production of a three-dimensional object (P1) by successive, layered, selective exposure and accompanying successive, layered, selective solidification of construction material layers to be selectively solidified with energy beam (electron gun (8)) (Examiner notes that the apparatus as shown in Figures 3-11 is capable of performing the same process for forming the three-dimensional object (P1) ([0093]) as described in Figure 1 ([0069-0076])), 
see annotated drawing of Figure 3 below including Figures 4-11
a process chamber (shaping chamber (52) treatment chamber (53)) of the at least one device, the process chamber (52,53) capable of being configured for additive construction processes for the additive production of three-dimensional objects (P1) (as mentioned above), 
see annotated drawing of Figure 3 below including Figures 4-11
Examiner notes that processing portion (53A) as shown in Figure 11A is part of the said treatment chamber (53) as shown in the annotated drawing of Figure 3 below 
at least one powder module (first powder module = first shaping box (3A), stage (4) first deck (71A) & second powder module = second shaping box (3B) stage (4) second deck (71B)) which can be docked to the process chamber (52) of the at least one device (as mentioned above) and which comprises a receiving 
Examiner notes that the limitations of “to be solidified as part of an additive construction process or that is not solidified and/or a three-dimensional object that is to be additively produced or is additively produced as part of an additive construction process” are considered as materials worked upon by the apparatus (system) and are merely intended used of the claimed apparatus (system). See MPEP 2114-2115.
and at least one cleaning module (gas injection portion (91) and horizontal arm to which said gas injection portion (91) attached thereto as shown in Figure 11A), capable of being configured for docking with the process chamber (53A), the at least one cleaning module (gas injection portion (91) and horizontal arm to which said gas injection portion (91) attached thereto as shown in Figure 11A) comprising a cleaning device (said gas injection portion (91) and said horizontal arm) capable of being configured for the automatable or automated cleaning, at least in sections, of the process chamber (53A) or a functional component (stage (4) and/or box support body (66B)) of the device (as mentioned above) that is arranged or formed within the process chamber (53A) (Examiner notes that said gas injection portion (91) produces high pressure inert gas used for removing excess/unwanted/unnecessary powder (M2) from said three-dimensional shaped object (P1) ([0119]) as shown in Figure 11A. As such, the Examiner submits that 
Figure 11A 
wherein the cleaning device (said gas injection portion (91) and said horizontal arm) comprises a flow device (gas injection portion (91)) capable of being configured to generate a cleaning flow (high pressure inert gas) that is capable of flowing, at least in sections, through the process chamber (53A) (as mentioned above) and/or to generate a cleaning flow (high pressure inert gas) that is capable of flowing around a functional component (stage (4) and/or box support body (66B)) of the device (as mentioned above) that is arranged or formed, at least in sections, in a process chamber (53A) of the device (as mentioned above).
See annotated drawing of Figure 3 above and Figure 11A 


    PNG
    media_image1.png
    807
    939
    media_image1.png
    Greyscale











Regarding claim 4, Yamada teaches:
that the cleaning device (said gas injection portion (91) and said horizontal arm) comprises at least one cleaning arm (said horizontal arm) that is capable of being movable in at least one degree of freedom (at least horizontally as shown in Figure 11A) relative to a surface of the process chamber (53A) (as mentioned above) that is to be cleaned (as mentioned above) and/or a functional component (stage (4) and/or box support body (66B)) arranged or formed in the process 
Figure 11A 
Regarding claim 7, Yamada teaches:
that the at least one cleaning module (said gas injection portion (91) and said horizontal arm) is intrinsically movable within the system (as mentioned above).
See annotated drawing of Figure 3 above and Figure 11A 
Regarding claim 8, Yamada teaches:
that the at least one powder module (first powder module and second powder module) is capable of being movable within the system (as mentioned above).
See annotated drawing of Figure 3 above and Figures 4-10 
Regarding claim 9, Yamada teaches:
a tunnel structure (see annotated drawing of Figure 3 above), the tunnel structure comprising at least one tunnel section (see annotated drawing of Figure 3 above), in which the at least one powder module (first powder module and second powder module) is capable of being movable, 
See annotated drawing of Figure 3 above and Figures 4-10 
and at least one connection section of the at least one device (see annotated drawing of Figure 3 above) capable of being configured to connect the at least one device with the tunnel structure through which the at least one powder module (first powder module and second powder module) is capable of being movable between the at least one device and the tunnel structure (As shown in the annotated drawing of Figure 3 above and Figures 4-8, said first shaping box (3A) and second shaping box (3B) are moving from said device into said tunnel structure. Similarly, as shown in Figures 5-10, said first shaping box (3A) and second shaping box (3B) are moving from said tunnel structure into said device.).
See annotated drawing of Figure 3 above and Figures 4-10 
Regarding claim 10, Yamada teaches:
a conveyor device (Examiner notes that for said first powder module, there is a conveyor device comprised of the combination of stage moving mechanism (5A), motor (35), and elevating arm (36A). Likewise, for said second powder module, there is a conveyor device comprised of the combination of stage moving mechanism (5B), motor (35), and elevating arm (36B).) capable of being configured for the conveyance of the at least one powder module (Examiner notes that said stage (4) of said respective first powder module and second powder module are movable within said tunnel structure as shown in the process going form Figure 9 to Figure 10) within the tunnel structure ([0112-0113]),
See annotated drawing of Figure 3 above and Figures 4-10 
wherein the conveyor device (as mentioned above) comprises at least mechanical conveyance (Examiner notes that said stage moving mechanism (5A,5B) comprised of a linear motor ([0064]) which is known to be an electric motor. Since said elevating arms (36A,36B) are part of said respective stage moving mechanisms (5A,5B) ([0096]) and therefore the combination of said elevating arm (36A) and stage moving mechanism (5A) is the claimed mechanical conveyance for said first powder module, wherein said elevating arm (36A) is arranged on one side of said stage (4) and designed to move said stage (4) ([0112-0113]) as shown in Figure 10. Similarly, the combination of said elevating arm (36B) and stage moving mechanism (5B) is the claimed mechanical conveyance for said second powder module, wherein said elevating arm (36B) is arranged on one side of said stage (4) and designed to move said stage (4) ([0112-0113]) as shown in Figure 10.),
See annotated drawing of Figure 3 above and Figures 4-10 
which is arranged or formed: on a side of the at least one powder module; and wherein the mechanical conveyance (for first powder module =(36A,5A) and for second powder module = (36B,5B)) is capable of being configured to move the at least one powder module (as demonstrated above). 
Regarding claim 11, Yamada teaches:
cleaning of the process chamber (53A) (as mentioned above) or the at least one functional component (box support body (66B)) arranged or formed in the process chamber (53) (as mentioned above) (as demonstrated in the aforementioned rejection of claim 1 above) and at least one process chamber 
Figures 3, 10, and 11A 
Examiner notes that the limitations of “removing process-created deposits” are considered as materials worked upon by the apparatus (system) and are merely intended used of the claimed apparatus (system). See MPEP 2114-2115.
Regarding claim 13, Yamada teaches:
wherein the cleaning device (said gas injection portion (91) and said horizontal arm) is capable of being configured for the automatable or automated cleaning of the functional component (stage (4) and/or box support body (66B)) of the device that is arranged or formed within the process chamber (53A) (as demonstrated in the aforementioned rejection of claim 1 above).  
Regarding claim 14, Yamada teaches:
wherein the cleaning flow (high pressure inert gas) is capable of being entirely contained within the process chamber (53A) ([0119]) as shown in Figure 11A.


Claims 1, 7-8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Yamada (US2015/0314389A1). At the outset, the Examiner would like to note that this set of rejection is separate from the rejection above. Examiner would also like to note that claims 1, 7-8, and 17-18 are directed to a system capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the claimed system.
Regarding claim 1, Yamada teaches a system (three-dimensional additive manufacturing device (50)) (Figures 3-11) capable of being used for additive production of three-dimensional objects (P1) (Abstract), comprising: 
at least one device (see annotated drawing of Figure 3 below) capable of being configured for the additive production of a three-dimensional object (P1) by successive, layered, selective exposure and accompanying successive, layered, selective solidification of construction material layers to be selectively solidified with energy beam (electron gun (8)) (Examiner notes that the apparatus as shown in Figures 3-11 is capable of performing the same process for forming the three-dimensional object (P1) ([0093]) as described in Figure 1 ([0069-0076])), 
see annotated drawing of Figure 3 below including Figures 4-11
a process chamber (shaping chamber (52) treatment chamber (53)) of the at least one device, the process chamber (52,53) capable of being configured for 
see annotated drawing of Figure 3 below including Figures 4-11
Examiner notes that processing portion (53A) as shown in Figure 11A is part of the said treatment chamber (53) as shown in the annotated drawing of Figure 3 below 
at least one powder module (first powder module = first shaping box (3A), stage (4) first deck (71A) & second powder module = second shaping box (3B) stage (4) second deck (71B)) which can be docked to the process chamber (52) of the at least one device (as mentioned above) and which comprises a receiving chamber (3A or 3B) capable of delimiting a powder chamber volume (via the stage (4) as shown in the annotated drawing of Figure 3 below and Figures 9-10 which can be moved vertically in the z-direction ([0074])) for receiving construction material (powder sample (M1)) ([0093]); 
Examiner notes that the limitations of “to be solidified as part of an additive construction process or that is not solidified and/or a three-dimensional object that is to be additively produced or is additively produced as part of an additive construction process” are considered as materials worked upon by the apparatus (system) and are merely intended used of the claimed apparatus (system). See MPEP 2114-2115.
and at least one cleaning module (gas injection portion (91) and horizontal arm to which said gas injection portion (91) attached thereto as shown in Figure 11A), capable of being configured for docking with the process chamber (53A), 
Figure 11A 
wherein the cleaning device (said gas injection portion (91) and said horizontal arm) comprises a flow device (gas injection portion (91)) capable of 
See annotated drawing of Figure 3 above and Figure 11A 

    PNG
    media_image2.png
    661
    792
    media_image2.png
    Greyscale















Regarding claim 17, Yamada teaches: 
wherein the at least one cleaning module (gas injection portion (91) and horizontal arm to which said gas injection portion (91) attached thereto as shown in Figure 11A) is capable of being movable between a plurality of devices (the one device and other device as shown in the annotated drawing of Figure 3 above) of the system (50) (Examiner notes that said horizontal arm of said gas injection portion (91) extends from said shaping chamber (52) into said treatment chamber (53) as shown in Figure 11A. As such, the Examiner submits that said at least one cleaning module (gas injection portion (91) and said horizontal arm) is capable of moving from said shaping chamber (52) into said treatment chamber (53).).  
Regarding claim 18, Yamada teaches: 
wherein the at least one powder module (first and second powder modules) are capable of being movable between a plurality of devices (the one device and other device as shown in the annotated drawing of Figure 3 above) of the system (50).
See annotated drawing of Figure 3 above and also see Figures 4-11
Regarding claim 7, Yamada teaches:
that the at least one cleaning module (said gas injection portion (91) and said horizontal arm) is movable within the system (50) (as demonstrated in the rejection of claim 17 above).
See annotated drawing of Figure 3 above and Figure 11A 
Regarding claim 8, Yamada teaches:
that the at least one powder module (first powder module and second powder module) are capable of being movable within the system (50) (as demonstrated in the rejection of claim 18 above).
See annotated drawing of Figure 3 above and Figures 4-10 


Claims 1, 3-8, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US2010/0006228A1). At the outset, the Examiner would like to note that claims 1, 3-8, and 13-16 are directed to a system capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the claimed system.
Regarding claim 1, Abe teaches a system (Figures 1-3, 8, and 10) capable of being used for the additive production of three-dimensional objects (9) (Abstract), comprising: 
at least one device (entire apparatus shown in Figures 1-3, 8, and 10) which is capable of being configured for the additive production of a three-dimensional object (9) by successive, layered, selective exposure and accompanying successive, layered, selective solidification of construction material layers to be selectively solidified with energy beam (light beam (L)) ([0070-0072]), 
Figures 1-3, 8, and 10
a process chamber (shaping unit (1)) of the at least one device, the process chamber (1) capable of being configured for additive construction processes for the additive production of three-dimensional objects (9) ([0064]),
Figures 1-3, 8, and 10 
at least one powder module (elevator frame (12) base (11)) capable of being configured for docking with process chamber (1), 
  Figures 1-3, 8, and 10 
the at least one powder module (12,11) comprising a receiving chamber (chamber where powder (8) and the three-dimensional object (9) are situated therein as shown in Figures 3 and 10) delimiting a powder chamber volume for receiving construction material (powder (8)) ([0070-0072,0064-0065]),
Figures 1, 3C, 8, and 10 
Examiner notes that the limitations of “to be solidified as part of an additive construction process or that is not solidified and/or a three-dimensional object that is to be additively produced or is additively produced as part of an additive construction process” are considered as materials worked upon by the apparatus (system) and are merely intended used of the claimed apparatus (system). See MPEP 2114-2115.
and at least one cleaning module (Examiner notes that the cleaning module comprised of the cleaning member (51), vertical movement cylinder (53), and motor (52)
Figure 10
capable of being configured for docking with the process chamber (1), the at least one cleaning module (cleaning member (51), vertical movement cylinder (53), and motor (52) including said opening region) comprising a cleaning device (51-53) which capable of being configured for cleaning, at least in sections, of a functional component (window (41) mask frame (40)) of the device (as mentioned above) that is arranged within the process chamber (1) ([0089,0018]).
Figure 10 
Examiner also notes that while Abe is silent to said cleaning device (51-53) being automated, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to automate said cleaning device (51-53), since it have been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art. One would have been motivated to automate said cleaning device (51-53) in order to increase productivity and production rate.
wherein the cleaning device (51-53) comprises a flow device (51) capable of being configured to generate a cleaning flow (cleaning agent comprised of pressurized air or water) that is capable of flowing around a functional component (40,41) of the device (as mentioned above) that is arranged, at least in sections, in a process chamber (1) of the device (as mentioned above) ([0089]).
Figure 10 
Regarding claim 3, Abe teaches:
the cleaning device (51-53) comprises a wiper device (51-52), capable of being configured to generate a wiping motion of a wiper element (combination of said cleaning member and clearing paper or unwoven fabric) ([0089]) capable of being displaceable in the wiping motion along a surface of a functional component (mask frame (40) window (41)) arranged in the process chamber (1) (as mentioned above) ([0089,0018]).
Figure 10 
Regarding claim 4, Abe teaches:
the cleaning device (51-53) comprises at least one cleaning arm (rod-like spindle from said motor (52) ([0089]) as shown in Figure 10) that is capable of being movable in at least one degree of freedom (vertically as shown by the arrow in Figure 10) relative to a surface of a functional component (40,41) arranged in the process chamber (1) (as mentioned above),
Figure 10
wherein a functional element (spout within said cleaning member (51) as shown in Figure 10) forming a part of the flow device (51) is arranged indirectly on the cleaning arm (rod-like spindle). 
Figure 10
Regarding claim 5, Abe teaches:
the cleaning module (51-53 including said opening region) comprises a main body (said opening region) in which the cleaning device (51-53) is arranged.
Figure 10 
Regarding claim 6, Abe teaches:
the cleaning module (51-53 including said opening region) comprises a main body (said opening region) in which a receptacle device (Examiner notes that the cleaning member (51) has on its surface a clearing paper or unwoven fabric for cleaning and wiping out the dirt on the interior wall of the mask frame (40) and the window (41) ([0089,0018]) (Figure 10) and therefore the combination of said cleaning member (51) and clearing paper or unwoven fabric is the claimed receptacle device.) capable of receiving contaminants (dirt) removed during a cleaning process is arranged or formed (as mentioned). 
Figure 10
Regarding claim 7, Abe teaches:
the at least one cleaning module (51-53) is capable of being movable within the system (as mentioned above) ([0089]).
Figure 10
Regarding claim 8, Abe teaches:
the at least one powder module (12) is capable of being movable within the system (as mentioned above) ([0071-0072])
Figures 3B-3C
Regarding claim 13, Abe teaches:
wherein the cleaning device (51-53) is capable of being configured for the automatable or automated cleaning of the functional component (40,41) of the 
Regarding claim 14, Abe teaches:
wherein the cleaning flow (pressurized air or water) is capable of being entirely contained within the process chamber (1) ([0089]).
Figure 10  
Regarding claim 15, Abe teaches:
wherein the cleaning device (51-53) comprises at least one cleaning arm (rod-like spindle from said motor (52) ([0089])) that is capable of being movable in at least one degree of freedom (vertically as shown by the arrow in Figure 10) relative to a surface of a functional component (40,41) arranged in the 7process chamber (1), wherein a functional element (spout within said cleaning member (51) as shown in Figure 10) forming a part of the wiper device (51-52) is arranged or formed on the cleaning arm (rod-like spindle).  
Figure 10
Regarding claim 16, Abe teaches:
wherein the main body (said opening region) of the cleaning module (51-53 including said opening region) is cuboid or cube-shaped.
Figure 10

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered.
Regarding amended claim 1, Applicant raised the following issues:
Argument #1: 1) Applicant argued that Yamada does not teach “a cleaning device configured for the automatable or automated cleaning, at least in sections, of the process chamber or a functional component of the device that is arranged or formed within the process chamber” as recited in the instant claim. 2) Applicant essentially argued that Yamada instead provides only blowing inert gas from the gas injection portion 91 to the shaped object (see Applicant’s arguments on pages listed as “10” to “11”). 3) Applicant argued that Abe does not teach “a flow device configured to generate a cleaning flow that flows, at least in sections, through the process chamber and/or to generate a cleaning flow that flows around a functional component of the device” as recited in the instant claim. 4) Applicant essentially argued that Abe relates to a cleaning member 51 with a clearing paper or unwoven fabric and is provided with a spout for dispensing a cleaning agent (pressurized air, or water) so as to clean the interior surface of the window 41. 
Responding to Argument #1: With respect to the first and third arguments, the Examiner submits that Yamada and Abe teach all of the underlined limitations as demonstrated in the aforementioned rejections above. With respect to the second and fourth arguments, the Examiner submits that Yamada and Abe teach all of the structural limitations of the claimed system as recited in amended claim 1. As such, the Examiner contends that the system as taught by Yamada and Abe are capable of performing the intended use limitations (i.e. cleaning, at least in sections, of the process chamber or a functional component of the device (corresponding to Yamada) and generate a cleaning flow that flows around a functional component of the device (corresponding to Abe)). Thus, with respect to the underlined-bolded limitations, the Examiner contends that the features argued by Applicant are merely intended use of the claimed apparatus and therefore submit that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). If the apparatus of the prior art meets all the structural limitation of the claimed apparatus and the difference between the prior art apparatus and the claimed apparatus was the use of the apparatus, then the manner or method in which such apparatus is to be utilized is not relevant to the issue of patentability of the apparatus itself. In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). An apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).Therefore, the patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int'l lnc. v. Coolsavings.com Inc., 289 F.3d 801,809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313,315-16 (CCPA 1949). Additionally, the Examiner submits while the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/           Examiner, Art Unit 1744             
                               
  /XIAO S ZHAO/             Supervisory Patent Examiner, Art Unit 1744